Fairhurst, J.
¶48 (dissenting) — This case presents the question of whether Jonathan Graham Fairfax was required to follow the statutory procedures for modifications, rather than for initial determinations, in seeking a parenting plan for his and Amanda Clare Simpson’s common child, C.M.F. The majority concludes that because a prior order establishing Fairfax’s parentage designated Simpson as the custodial parent, Fairfax was required to follow the statutory procedures governing modification of custody decrees. Because the majority fails to account for the purposes of the modification statutes and this court’s relevant precedent, I respectfully dissent.
¶49 The majority correctly determines that the order establishing Fairfax’s parentage was not a “parenting plan” within the meaning of RCW 26.09.260(1). However, the majority then determines that the parentage order was a “custody decree” within the meaning of RCW 26.09.260(1) and that Fairfax was required to show adequate cause and substantially changed circumstances in his petition for a parenting plan for C.M.F. It is certainly true that the parentage order could reasonably be deemed a “decree,” and it most definitely includes a reference to “custody” of C.M.F. However, that does not end our inquiry.
¶50 “When interpreting a statute, our fundamental objective is to determine and give effect to the intent of the legislature.” State v. Sweany, 174 Wn.2d 909, 914, 281 P.3d 305 (2012). The reasons a party seeking to modify a prior custody decree must show a substantial change in circumstances are twofold: “[T]o discourage harassment of the parent who is awarded custody by the disgruntled parent who is denied it and to assure as much stability as possible in the environment of the child.” In re Habeas Corpus of Rankin, 76 Wn.2d 533, 537, 458 P.2d 176 (1969). However, regardless of the particular factual scenario, the “primary concern” of any court addressing a child custody issue “is always the welfare of the child.” Id.
*435It would be unrealistic to assume that this concern [for the welfare of the child] can be served as well by a court which does not hear evidence and does not have an opportunity to observe both parents as it can by one in which the right of one parent to custody is contested by the other.
Id. Where a prior custody decree is contested, “it can be assumed that all of the circumstances existing at that time were made known to the court and a sound discretion was exercised.” Id. (emphasis omitted). However, where a prior custody decree is uncontested, “no such assumption can be indulged.” Id. Thus the purposes for the initial barriers to modification are no longer controlling. Id. at 537-38.
¶51 This court determined that one need not show changed circumstances to modify an uncontested custody decree long before the original versions of RCW 26.09.260-.270 were first enacted in 1973. Laws of 1973,1st Ex. Sess., ch. 157, §§ 26-27; see, e.g., White v. White, 24 Wn.2d 52, 57, 163 P.2d 137 (1945). However, after these statutes were passed, we reaffirmed the rule that changed circumstances need not be shown to modify an uncontested custody decree. Timmons v. Timmons, 94 Wn.2d 594,598-600,617 P.2d 1032 (1980).
¶52 Rather, the individual seeking to modify the prior decree need only present facts not considered by the court at the time of the prior decree, regardless of when the facts arose, that demonstrate “that modification is ‘necessary to serve the best interests of the child [ren]’ ” and that the court should not “ ‘retain the custodian established by the prior decree’ [based on a showing of] agreement, integration, or detriment to health.” Id. at 599 (first alteration in original) (quoting former RCW 26.09.260(1) (1973)). This rule applies whenever the prior custody decree was uncontested, regardless of whether the decree was entered by default or agreement. Id. at 598-99. Though the Court of Appeals suggested otherwise in dictum, it was incorrect. In re Marriage of Shryock, 76 Wn. App. 848, 852 n.1, 888 P.2d 750 (1995).
*436¶53 Analogously, this court has also held that modification of child support orders need not be supported by a showing of changed circumstances where the original order was not based on a court’s independent evaluation of the statutory factors. Pippins v. Jankelson, 110 Wn.2d 475, 480-82, 754 P.2d 105 (1988) (citing Timmons, 94 Wn.2d 594).
¶54 It is clear from the record that the custody provision of the parentage order here was uncontested and the court did not conduct an independent evaluation of the relevant statutory factors. The State of Washington filed the initial petition to establish C.M.F.’s parentage, seeking “reimbursement for support or assistance provided to the child for expenses incurred on behalf of the child.” Clerk’s Papers (CP) at 8. The parentage order was entered upon the State’s motion for summary judgment. CP at 45. There is no indication in the record that this motion was contested— the State’s summary judgment motion stated C.M.F.’s custody was undisputed, CP at 31, and the trial court’s sole basis for its parentage order was the State’s motion, CP at 45, 61. There is no indication the trial court considered any of the factors in RCW 26.09.187(3), which guide the courts’ decision-making when setting residential provisions. Therefore, under Timmons, Fairfax was not required to show adequate cause and substantially changed circumstances.
¶55 While the statutes at issue have been modified since Timmons, the relevant language has remained consistent. The statutory language considered in Timmons provided, in relevant part:
“The court shall not modify a prior custody decree unless it finds, upon the basis of facts that have arisen since the prior decree or that were unknown to the court at the time of the prior decree, that a change has occurred in the circumstances of the child or his custodian and that the modification is necessary to serve the best interests of the child.”
*43794 Wn.2d at 597 (quoting former RCW 26.09.260(1)). RCW 26.09.260(1) now provides, in relevant part:
[T]he court shall not modify a prior custody decree or a parenting plan unless it finds, upon the basis of facts that have arisen since the prior decree or plan or that were unknown to the court at the time of the prior decree or plan, that a substantial change has occurred in the circumstances of the child or the nonmoving party and that the modification is in the best interest of the child and is necessary to serve the best interests of the child.
Absent a showing that our settled precedent is incorrect and harmful, our interpretation of this consistent statutory language should remain consistent. State v. Abdulle, 174 Wn.2d 411, 415, 275 P.3d 1113 (2012).
¶56 The purposes for requiring a showing of substantially changed circumstances before modifying a prior custody decree do not control where the prior custody decree was uncontested. The prior custody decree at issue here was uncontested. I respectfully dissent.
Stephens and Wiggins, JJ., concur with Fairhurst, J.